DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama et al. (US publication 2017/0062249 A1), hereinafter referred to as Aoyama249.

Regarding claim 1, Aoyama249 teaches a processing method for substrate ([0011-0012], fig. 12 and related text) comprising: a pressurizing step for raising a pressure (P1 to P3, fig. 12) inside a chamber to a first pressure greater than an atmospheric pressure (P3, [0145-0147]); a first depressurizing step for lowering (P3 to Ps, fig. 12), after the pressurizing step, the pressure inside the chamber from the first pressure to a second pressure (Ps, [0147-0150]); and a second depressurizing step for lowering (Ps to P1, fig. 12), after the first depressurizing step, the pressure inside the chamber to a third pressure (P1, [0155]) lower than the atmospheric pressure.
Regarding claim 5, Aoyama249 teaches wherein the second pressure is the atmospheric pressure (Ps, fig. 12).
Regarding claim 1, Aoyama249 teaches a processing method for substrate ([0011-0012], fig. 12 and related text) comprising: a pressurizing step for raising a pressure (P1 to P3, fig. 12) inside a chamber to a first pressure greater than an atmospheric pressure (P3, [0145-0147]); a first depressurizing step for lowering (P3 to Ps, fig. 12), after the pressurizing step, the pressure inside the chamber from the first pressure to a second pressure (P3-Ps, [0147-0150]); and a second depressurizing step for lowering (Ps to P1, fig. 12), after the first depressurizing step, the pressure inside the chamber to a third pressure (P1, [0155]) lower than the atmospheric pressure.
Regarding claim 6, Aoyama249 teaches further comprising a pressure maintaining step for maintaining, after the first depressurizing step, the pressure inside the chamber at the second pressure (P3-Ps) for a predetermined time (fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US publication 2017/0062249 A1), hereinafter referred to as Aoyama249.

Regarding claim 1, Aoyama249 teaches a processing method for substrate ([0011-0012], fig. 10 and related text) comprising: a pressurizing step for raising a pressure (P1 to Ps, fig. 10) inside a chamber to a first pressure (Ps, [0102-0107]); a first depressurizing step for lowering (lowering from Ps, fig. 10), after the pressurizing step, the pressure inside the chamber from the first pressure to a second pressure (in between Ps and  P1, fig. 10); and a second depressurizing step for lowering (lowering to P1, fig. 10), after the first depressurizing step, the pressure inside the chamber to a third pressure (P1, [0155]) lower than the atmospheric pressure (0102-0103]).
In embodiment of fig. 10, Aoyama249 does not explicitly teach a pressurizing step for raising a pressure inside a chamber to a first pressure greater than an atmospheric pressure.
However, in another embodiment (fig. 12), Aoyama249 teaches a pressurizing step for raising a pressure (P1 to P3, fig. 12) inside a chamber to a first pressure greater than an atmospheric pressure (P3, [0145-0147]) and thus would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because a particular known technique would have yield predictable results and recognized as part of the ordinary capabilities of one skilled in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Aoyama249 so that a pressurizing step for raising a pressure inside a chamber to a first pressure greater than an atmospheric pressure to restrict an increase in thickness of a silicon oxide film underlying a high dielectric constant film ([0044]).
Regarding claim 3, Aoyama249 teaches wherein the pressurizing step comprises: a pressure raising step for raising the pressure inside the chamber to the first pressure; and a high-pressure maintaining step for maintaining, after the pressure raising step, the pressure inside the chamber at the first pressure for a predetermined time (fig. 12).
Regarding claim 7, Aoyama249 teaches further comprising a thin film forming step for forming a thin film on the substrate after the second depressurizing step (deposition of metal gate, [0096-0098]).
Regarding claim 8, Aoyama249 teaches wherein in the thin film forming step, a thin film is formed inside the chamber in which the second depressurizing step is performed (heat treatment of dielectric constant film 103 in the chamber, [0095-0125]).
Regarding claim 9, Aoyama249 teaches further comprising a substrate transporting step for transporting, after the second depressurizing step, the substrate to a separate chamber via a transfer chamber connected to the chamber in which the second depressurizing step is performed, wherein in the film forming step, a thin film is formed on the substrate transported into the separate chamber (deposition of metal gate, [0096-0098]).
Regarding claim 10, Aoyama249 teaches further comprising a substrate transporting step for transporting, after the second depressurizing step, the substrate from the chamber of the substrate processing apparatus in which the second depressurizing step is performed to a chamber of a separate substrate processing apparatus, wherein in the film forming step, the thin film is formed on the substrate transported into the chamber of the separate substrate processing apparatus (deposition of metal gate, [0096-0098]).
Regarding claim 11, Aoyama249 teaches further comprising: a first thin film (deposition of 103, [0096-0098]) forming step for forming, before the pressurizing step, a thin film on a substrate; and a second thin film (deposition of metal gate, [0096-0098]) forming step for further forming, after the second depressurizing step, a thin film on the substrate.
Regarding claim 12, Aoyama249 teaches wherein in the first thin film forming step and the second thin film forming step, thin films of mutually same or mutually different types are formed (gate dielectric and metal gate).
Regarding claim 11, Aoyama249 teaches further comprising: a first thin film (deposition of 103, [0096-0098]) forming step for forming, before the pressurizing step, a thin film on a substrate; and a second thin film forming step for further forming, after the second depressurizing step, a thin film on the substrate (heat treatment of dielectric constant film 103 in the chamber, [0095-0125]).
Regarding claim 13, Aoyama249 teaches wherein: a single film is formed on the substrate through the first thin film forming step and the second thin film forming step; the first forming step forms a partial thickness of the single film; and the second film forming step forms a portion or the entirety of the remaining thickness of the single film (deposition and heat treatment of 103, [0095-0125]).
Regarding claim 14, Aoyama249 teaches wherein in at least one of the first thin film forming step and the second thin film forming step, the thin film is formed on the substrate inside the chamber in which the pressurizing step and the second depressurizing step are performed (heat treatment of dielectric constant film 103 in the chamber, [0095-0125]).
Regarding claim 15, Aoyama249 teaches wherein in at least one of the first thin film forming step and the second thin film forming step, the thin film is formed on the substrate inside a separate chamber via a transfer chamber connected to the chamber in which the pressurizing step and the second depressurizing step are performed (deposition of metal gate, [0096-0098]).
Regarding claim 16, Aoyama249 teaches wherein in at least one of the first thin film forming step and the second thin film forming step, the thin film is formed on the substrate inside a chamber of a separate substrate processing apparatus from the chamber of a substrate processing apparatus in which the pressurizing step and the second depressurizing step are performed (deposition of metal gate, [0096-0098]).
Regarding claim 17, Aoyama249 teaches further comprising a thin film forming step for forming, before the pressurizing step, a thin film on a substrate (deposition of gate dielectric or metal gate, [0096-0098]).
Regarding claim 18, Aoyama249 teaches wherein in the thin film forming step, the thin film is formed on the substrate inside the chamber in which the pressurizing step is performed (heat treatment of dielectric constant film 103 in the chamber, [0095-0125]).
Regarding claim 19, Aoyama249 teaches wherein in the thin film forming step, the thin film is formed on the substrate inside a separate chamber via a transfer chamber connected to the chamber in which the pressurizing step is performed (deposition of metal gate, [0096-0098]).
Regarding claim 20, Aoyama249 teaches wherein in the thin film forming step, the thin film is formed on the substrate inside a chamber of a separate substrate processing apparatus from the chamber of a substrate processing apparatus in which the pressurizing step is performed (deposition of gate dielectric or metal gate, [0096-0098]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama249, as applied to claim 1 above, and further in view of Yamamoto et al. (US publication 2015/0093916 A1), hereinafter referred to as Yamamoto916.

Regarding claim 2, Aoyama249 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Aoyama249 does not explicitly teach wherein the pressurizing step, the first depressurizing step and the second depressurizing step are repeatedly performed a plurality of times.
Yamamoto916 teaches wherein the pressurizing step, the first depressurizing step and the second depressurizing step are repeatedly performed a plurality of times (fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ** with that of Yamamoto916 so that wherein the pressurizing step, the first depressurizing step and the second depressurizing step are repeatedly performed a plurality of times for a desired film thickness.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828